EXHIBIT 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THE FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”) is made and
entered effective the 1st day of October 2005, by Ross Stores, Inc. (the
“Company”) and Lisa Panattoni (the “Executive”).  The Executive and the Company
previously entered into an Employment Agreement effective January 3, 2005
(attached and referred to herein as “the Agreement”), and it is now the
intention of the Executive and the Company to amend the Agreement as set forth
below.  Accordingly, the Executive and the Company now enter into this First
Amendment.

I.

The Executive and Company amend the Agreement by deleting Paragraph A of the
Recitals in its entirety and replacing it with the following new Paragraph A:

 

 

 

 

A.

The Company wishes to employ Executive, and Executive is willing to accept such
employment as Executive Vice President, Merchandising.

 

 

 

II.

The Executive and the Company further amend the Agreement by deleting Paragraph
2 of the Agreement in its entirety and replacing it with the following new
paragraph:

 

 

 

 

2.

Position and Duties.  During the term of the Executive’s employment under this
Agreement, the Executive shall serve as Executive Vice President,
Merchandising.  As used in this Agreement, the term “Company” includes Ross
Stores, Inc. and any of its divisions, affiliates or subsidiaries (except that,
where the term relates to stock, stockholders, stock options or the Board, it
means Ross Stores, Inc.).  Executive’s employment may be transferred, assigned,
or re-assigned to Ross Stores, Inc. or a division, affiliate or subsidiary of
Ross Stores, Inc., and such transfer, assignment, or re-assignment will not
constitute a termination of employment or “Good Reason” for Executive’s
termination of employment under this Agreement.  During the term of the
Executive’s employment, the Executive may engage in outside activities provided
those activities (including but not limited to membership on boards of
directors, of not-for-profit and for-profit organizations) do not conflict with
the Executive’s duties and responsibilities hereunder, and provided further that
the Executive gives written notice to the Board of any significant outside
business activity in which Executive plans to become involved, whether or not
such activity is pursued for profit.

 

 

 

III.

The Executive and Company amend the Agreement by deleting Paragraph 4(a) in its
entirety and replacing it with the following new Paragraph 4(a):

 

 

 

 

Salary.  During the Executive’s employment, the Company shall pay the Executive
a salary of not less than Five Hundred Sixty Thousand Dollars ($560,000) per
annum.  The Executive’s salary, shall be payable in equal installments in
accordance with the Company’s normal payroll practices applicable to senior
officers.  Subject to the first sentence of this Section 4(a), the Executive’s
salary may be adjusted from time to time by the Board in accordance with normal
business practices of the Company.

 

 

 

IV.

The Executive and the Company further amend the Agreement by adding the
following Paragraph 21:




 

21.

Compliance with Section 409A. It is the mutual intention of Executive and the
Company that the provision of all payments and benefits pursuant to this
Agreement be made in compliance with the requirements of Section 409A of the
Internal Revenue Code (concerning the treatment of nonqualified deferred
compensation plans) to the extent such Section is applicable to such payments
and benefits, and all regulations and other guidance promulgated by the
Secretary of the Treasury pursuant to such Section (such Section, regulations
and other guidance being referred to herein as “Section 409A”).  To the extent
that the provision of any such payment or benefit pursuant to the terms and
conditions of this Agreement would fail to comply with the applicable
requirements of Section 409A, the Company may, in its sole and absolute
discretion and without the consent of Executive, make such modifications to the
timing or manner of providing such payment and/or benefit to the extent it
determines necessary or advisable to comply with the requirements of Section
409A; provided, however, that the Company shall not be obligated to make any
such modifications.  Any such modifications made by the Company shall, to the
maximum extent permitted in compliance with the requirements of Section 409A,
preserve the aggregate monetary face value of such payments and/or benefits
provided by this Agreement in the absence of such modification; provided,
however, that the Company shall in no event be obligated to pay any interest or
other compensation in respect of any delay in the provision of such payments or
benefits in order to comply with the requirements of Section 409A.

 

 

 

V.

The Executive and the Company further amend the Employment Agreement by adding
the following Paragraph 22:

 

 

 

 

22.

Future Equity Compensation. The Executive understands and acknowledges that all
awards, if any, of stock options, restricted stock and other forms of equity
compensation by the Company are made at the sole discretion of the Board of
Directors of the Company or a committee thereof.  The Executive further
understands and acknowledges, however, that unless the Executive has executed
this Agreement and each successive amendment extending the renewal term of the
Agreement as may be agreed to by the Company and the Executive, it is the
intention of the Board of Directors that, notwithstanding any continued
employment with the Company, the Executive shall not be granted any award of
stock options, restricted stock or any other form of equity compensation by the
Company which might otherwise have been approved by the Board of Directors or a
committee thereof on or after intended commencement of the initial term or such
successive renewal term.

Except for the above amendments, the Agreement and all of its terms remain in
force and in effect.

 

 

 

 

 

ROSS STORES, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

/s/ Michael Balmuth

 

/s/ Lisa Panattoni

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Michael Balmuth
Vice Chairman, President and
Chief Executive Officer

 

Lisa Panattoni

 

 

 

 

 

 

 

10/6/05

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Date

 

Date

2